Citation Nr: 1546142	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified before the Board.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a November 2011 letter to the Veteran. 
The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

In December 2011, the Veteran was afforded a VA audiological examination.  The VA examination opinion is adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided with a hearing related to his present claim.  There is no indication, the Veteran has not contended, that the development of this claim is deficient under Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including bilateral hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran contends that he is entitled to service connection for bilateral hearing loss as the result of acoustic trauma suffered in service.  He contends that he was exposed to loud machine gun fire during training exercises, as well as a loud blast from a large gun at a ceremonial event during his active duty service. 

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence to find that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.  

First, the Veteran's DD-214 shows that his military occupational specialty was as a logistics man and that he received the rifle experts badge, indicating that he was in close proximity to loud noise in service.  Based on this evidence and the Veteran's testimony of noise exposure, noise exposure in service is conceded.  See 38 U.S.C.A. § 1154(b).  

However, the Veteran's service treatment records contain no evidence indicating that the Veteran manifested a bilateral hearing loss disability during service.  On separation examination, no hearing loss was diagnosed.  Accordingly, a chronic hearing loss disability was not shown in service.

Additionally, hearing loss was not shown within one year following service separation.  In that respect, on December 1975 VA examination, conducted three years following service separation, it was specifically found that the Veteran did not suffer from hearing loss.  At the time, the Veteran had filed a claim for service connection for a foot condition.  The Board finds it to be probative evidence against the claim that the Veteran did not report any hearing loss when he filed his claim in October 1975 for a bilateral foot disability, as well as that he did not report any hearing loss on December 1975 VA examination.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In that regard, although the Veteran and his spouse have stated that he has experienced hearing loss since he separated from service, the Board finds it to be probative evidence against the claim that the Veteran did not report hearing loss in 1975 and none was found on VA examination at that time.  Such suggests that the Veteran's testimony lacks credibility.

Moreover, on December 2011 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his service.  The examiner explained that there was no indication of hearing loss in service, and separation examination showed normal hearing.

The Board finds that the lay statements maintaining the Veteran had hearing loss since service are outweighed by the medical evidence of record.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss occurred during the Veteran's service or within one year of service separation.

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service. 

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  As noted above, the Veteran's separation examination did not include any complaints related to the Veteran's hearing.   Significantly, VA examination conducted in 1975, three years following service separation, was also negative for report of finding of hearing loss.  Had the Veteran suffered significant acoustic trauma in service, notation of hearing problems would have been expected in his service treatment records, and a report of hearing loss would likely have been made on separation examination or on 1975 VA examination conducted for VA disability benefits purposes.  Thus, the Board considers the lack of such evidence to raise questions as to the credibility of the Veteran's assertions in connection with the current claim, especially in light of the inconsistency of his current statement, that he has had hearing loss since service, and his lack of report of hearing loss in 1975.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

Here, the absence of evidence of a hearing loss per Hensley, or hearing loss disability per 38 C.F.R. § 3.385, in the four decades following the Veteran's separation from active service, considered in conjunction with other factors, weighs against the Veteran's credibility.  In light of the above, the Board finds that the medical evidence of record, to include the service treatment records, the 1975 VA examination, and the 2011 VA examination are of higher probative value than the Veteran's current lay statements, and service connection based on continuity of symptomatology is not warranted.  

In summary, the record does not show that the Veteran had a significant shift in hearing ability in service, left or right ear hearing loss on examination for separation from service, or hearing loss disability to a compensable degree within the one-year period following separation from active service.  The probative evidence of record also does not support a finding of service connection on the basis of continuity of symptomatology or on the basis of delayed onset.  After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability and active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); also Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


